NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply filed 7/25/2022.
The terminal disclaimer filed on 7/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,046,624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Previous double patenting rejection is withdrawn. 
Claims 1-9 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, add “from a mixed petroleum stream comprising the disulfide oil and a petroleum feedstock” after a used water stream on line 9.

The application has been amended as follows: 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a system as cited in claim 1 comprising an integrated disulfide oil unit and a supercritical water upgrading unit; wherein the disulfide unit is operable to produce a disulfide oil comprising disulfides as claimed and a total sulfur content of greater than 30 % by weight; and wherein the supercritical water upgrading unit operable to produce a product gas stream, a product oil stream, and a used water stream from a mixture of the disulfide oil and petroleum feedstock; wherein a supercritical water reactor of the supercritical water upgrading unit is operated at a temperature between 380 deg C and 600 deg C and a pressure in the range between 3203 psig and 5150 psig.
US 2016/0312129 teaches a supercritical water upgrading system which includes a mixer for mixing a petroleum feedstock with an auxiliary feedstock comprising paraffinic sulfur, but is silent regarding integrating the disulfide oil unit with the supercritical water upgrading system.
 No art was found teaching a system comprising a disulfide oil unit for producing a disulfide oil operable to produce a disulfide oil and a supercritical water upgrading unit operable to treat a mixture of the disulfide oil and a petroleum feedstock. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771